IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0551-10


WILLIAM THOMAS LEONARD, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S MOTION FOR REHEARING AFTER WRITTEN OPINION
FROM THE ELEVENTH COURT OF APPEALS

TARRANT  COUNTY



 Johnson, J., filed a concurring opinion in which Cochran, J., joined.

C O N C U R R I N G   O P I N I O N


	I join the opinion of the Court and note that there appear to be additional reasons for the
inadmissability of polygraph results in this case: the testifying therapist is not an expert on
polygraphs, and the polygraph results are hearsay as to the therapist.  The expert who may base his
opinion on inadmissible evidence and explain to the judge the basis for that opinion is the
polygrapher, in this case an unknown person who did not testify.  The therapist does not qualify as
a polygraph expert and therefore should not be allowed to base his opinion on polygraph evidence
that is not only inadmissible but hearsay as well.
2

Filed: November 21, 2012
Publish